DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 11,235,903. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a method, or system, of assembling a receptacle comprising a front, rear, and two sides in tubular sequence wherein a platform is formed by folding flaps from an edge of the sides extending between the front and rear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehlhorn (US 4088262 A).
Regarding claim 1, Kuehlhorn teaches a carton for articles of varying sizes and a method of making comprising folding a front face (17) along an edge (18) of the front face, the edge of the front face attached to a first side face (13); folding a rear face (14) along a first edge (16) of the rear face, the first edge of the rear face attached to the first side face; folding a second side face (12) along an edge (15) of the second side face, the edge of the second side face attached to the rear face; forming a platform within the receptacle by folding a first side flap (30/31) along an edge (29) of the first side flap, the edge of the first side flap attached to the first side face; and folding a second side flap (46) along an edge (45) of the second side flap, the edge of the second side flap attached to the second side face; and wherein the platform extends between the front face and rear face in a plane (see Figures 3-6).
Regarding claim 5, Kuehlhorn teaches a carton further comprising folding a first bottom flap (20) along an edge (24) of the first bottom flap, the edge of the first bottom flap connected to the first side face.
Regarding claim 6, Kuehlhorn teaches a carton further comprising folding a second bottom flap (19) along an edge (23) of the second bottom flap, the edge of the second bottom flap connected to the second side face, wherein the first and second bottom flaps form a portion of a bottom surface (see Fig. 6). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehlhorn in view of Reynolds (US 3095137 A).
Regarding claims 2-4, Kuehlhorn discloses the claimed invention except for front and rear handle opening.  Reynolds teaches a container with cover flange and a method of forming wherein a front face (1) comprises a front handle opening (30); and a rear face (3) comprises a rear handle opening (30).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to provide Kuehlhorn’s carton with opposed front face and rear face handles in order to a further means to carry the carton (Reynolds; Col 2 lines 45-50).  Examiner notes that the handles are located below panels folded from a top edge of the side faces (see Figures 1-4); said panels folded from a top edge of side faces being analogous to Kuehlhorn’s platform panels.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734